Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Allowable Subject Matter
Claims 2, 21, 23, 31, 33, 50-51, 54, 57-58, 66, 71, 141-142 are allowed.
The following is an examiner’s statement of reasons for allowance:
The use of heart rate with a HMD is well-known, however this is merely as use for general monitoring of vitals of a wearer. No prior art was found that specifically ties heart rate to an augmentation.
Liu 20130050258 – Liu stops the display of augmentations based on the heart rate, however Liu does not tie the heart rate to augmentations.  See [0162].
Dang 20130179911 – Dang ties the heart rate to an image displayed on a computer. See [0022]. It however does not relate specifically to augmentations as necessitated by Applicants claims. Since the claims indicate the augmentation is related to a non-augmentation scene element, it is not merely a simple substitution of a general computer for a HMD. Since there is no prior art found related to a HMD that ties heart rate to displayed content, Examiner does not consider it obvious to combine Dang with a generic HMD reference. While there is significant overlap between, for example, a traditional display, an AR HMD, a VR headset, a holographic display, and other visual displays, it is not always obvious to switch between different types of visual displays as they have fundamental differences in controls, software, and the way in which they are used. This is in contrast to switching between, for example, an LCD display, an OLED display or CRT display, where the underlying software (such as Windows OS) is still the same and functionality is the same since user input does not change, and the same 2D image is being displayed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov.  The examiner can normally be reached on 8:00-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/             Primary Examiner, Art Unit 2616